Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered July 9, 1991, which dismissed plaintiff’s amended complaint, unanimously modified, on the law, to reinstate the cause of action alleging harassment and otherwise affirmed, without costs.
*569Plaintiff’s amended complaint served on defendant two years after the IAS Court granted him leave to replead is barred under the equitable doctrine of laches (see, Edenwald Contr. Co. v City of New York, 60 NY2d 957). However, as respondents concede, the IAS Court improperly dismissed defendant’s cause of action pleading harassment since the original cause of action for harassment was unaffected by and survived the first dismissal order. Concur—Sullivan, J. P., Carro, Ellerin and Wallach, JJ.